


110 HR 1886 IH: To prevent public financing of oil or gas field

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1886
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent public financing of oil or gas field
		  development projects, surveying or extraction activities, processing
		  facilities, pipelines, or terminals, or other oil and gas production or
		  distribution operations or facilities, and for other purposes.
	
	
		1.FindingsThe Congress finds as follows:
			(1)In 2005, the oil industry recorded revenues
			 of $1,620,000,000,000, and profits for the industry totaled almost
			 $140,000,000,000.
			(2)In 2005, multilateral development
			 institutions such as those in the World Bank Group, and United States agencies
			 such as the Export-Import Bank of the United States and the United States
			 Overseas Private Investment Corporation, alone provided more than
			 $3,000,000,000 in financing to the international oil and gas industry,
			 including major oil companies.
			(3)Limited public resources for international
			 finance and development assistance should support the many critical needs of
			 developing countries, not the international oil and gas industry which has
			 significant access to private capital markets.
			(4)Providing financing to oil and gas
			 operations overseas increases the dependence of the United States on oil and
			 gas imported from these operations.
			(5)Providing financing to oil and gas
			 operations overseas increases the dependence of the developing world on oil and
			 gas imported from these operations.
			(6)Oil and gas production in developing
			 countries has generally not alleviated poverty, but has instead been widely
			 associated with increased levels of poverty and economic inequality.
			(7)Oil and gas production has often
			 exacerbated poor governance, corruption and conflict in many developing
			 countries.
			(8)Oil and gas production has historically led
			 to increased levels of developing country debt due to these countries’ reliance
			 on external debt financing to provide infrastructure for oil and gas extraction
			 projects.
			(9)Emissions from combustion of oil and gas
			 account for just over one-third of all global greenhouse gas emissions.
			(10)While the vast majority of greenhouse gas
			 emissions have occurred in the wealthy countries belonging to the Organization
			 for Economic Cooperation and Development, it will be the poorest countries, who
			 can least afford to adapt to a changing climate, who will suffer first and
			 worst.
			(11)Following a 2-year multi-stakeholder
			 process that evaluated the effects of international oil projects on developing
			 country poverty, local environments, and global climate, the Extractive
			 Industries Review by the World Bank Group recommended an end to financing of
			 oil projects by the World Bank Group by 2008.
			2.Export-Import
			 BankSection 2(b) of the
			 Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the
			 end the following:
			
				(14)Prohibition on
				financing for oil and gas projects
					(A)In
				generalThe Bank may not guarantee, insure, or extend (or
				participate in an extension of) credit—
						(i)in connection with an oil or gas project;
				or
						(ii)to
				any entity that may use the guarantee, insurance, or credit to finance such a
				project.
						(B)Oil or gas
				project definedThe term
				oil or gas project means an oil or gas field development project
				(including surveying and extraction), processing facility, pipeline, or
				terminal, or other oil or gas production or distribution operation or facility.
					.
		3.Overseas Private
			 Investment CorporationSection
			 237 of the Foreign Assistance Act of 1961 (22 U.S.C. 2197) is amended by adding
			 at the end the following new subsection:
			
				(p)Restriction on
				insurance and finance for oil and gas projects
					(1)Restriction on
				insurance and financing of projects directlyThe Corporation may not issue any contract
				of insurance or reinsurance, or any guarantee, or enter into any agreement to
				provide financing, for a proposed investment that involves an oil or gas
				project.
					(2)Restriction on
				insurance and financing for projects indirectlyThe Corporation may not issue any contract
				of insurance or reinsurance, or any guarantee, or enter into any agreement to
				provide financing to any person if such insurance, reinsurance, or financing
				may be used by that person to insure or provide any form of financing to an oil
				or gas project.
					(3)Oil or gas
				project definedIn this subsection, the term oil or gas
				project means an oil or gas field development project (including
				surveying and extraction), processing facility, pipeline, or terminal, or other
				oil or gas production or distribution operation or facility.
					.
		4.Multilateral
			 development banks
			(a)In
			 generalTitle XVI of the
			 International Financial Institutions Act (22 U.S.C. 262p–262p–8) is amended by
			 adding at the end the following:
				
					1626.Opposition to
				assistance for oil or gas projects
						(a)In
				generalThe Secretary of the
				Treasury shall instruct the United States Executive Director at each
				multilateral development institution (as defined in section 1701(c)(3)) to use
				the voice and vote of the United States to oppose the provision by the
				respective bank of any kind of assistance, directly or indirectly, to any oil
				and gas field development project, surveying or extraction activity, processing
				facility, pipeline, or terminal, or other oil and gas production or
				distribution operation or facility.
						(b)Assistance
				definedThe term
				assistance means any grant, loan, direct or indirect extension
				of credit, technical assistance, or guarantee, or any other non-lending support
				or extension financing, insurance, or reinsurance.
						.
			(b)Annual reports to
			 the CongressNot later than
			 June 1 of each calendar year, the Secretary of the Treasury shall submit to the
			 Committees on Financial Services and on Appropriations of the House of
			 Representatives and the Committees on Foreign Relations and on Appropriations
			 of the Senate, and make available on the website of the Department of the
			 Treasury, a report which identifies and describes, with respect to each
			 multilateral development institution (as defined in section 1701(c)(3) of the
			 International Financial Institutions Act), any assistance approved by the
			 institution during the preceding fiscal year for any oil or gas project, and
			 any other financial or other assistance, including sectoral lending, provided
			 to the energy sector.
			5.Report on United
			 States assistance to support the oil and gas sectors of developing
			 countriesNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 United States Agency for International Development shall submit to Congress a
			 report on the amount of assistance provided under chapter 1 of part I of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to support the oil and
			 gas sectors of developing countries for fiscal year 2007. The report shall
			 include the name of each country that received assistance described in the
			 preceding sentence and a description of the specific type and amount of
			 assistance provided to the country.
		6.Organization for
			 Economic Cooperation and DevelopmentThe President shall inform the Organization
			 for Economic Cooperation and Development that it is the policy of the United
			 States that the member states of the Organization should prohibit their export
			 credit agencies from providing financing or other assistance to any oil or gas
			 project.
		7.Study of energy
			 sector lendingNot later than
			 180 days after the date of the enactment of this Act, the Comptroller General
			 of the United States shall submit to the Committees on Financial Services and
			 on Appropriations of the House of Representatives and the Committees on Foreign
			 Relations and on Appropriations of the Senate a report on the financing and
			 other assistance provided to the energy sector (including the extraction,
			 development, and use of fossil fuels and other fuel sources) by multilateral
			 development institutions (as defined in section 1701(c)(3) of the International
			 Financial Institutions Act), the Export-Import Bank of the United States, the
			 Overseas Private Investment Corporation, and the United States Agency for
			 International Development. The report shall include analyses of—
			(1)whether the energy projects and sectors
			 receiving financing and other assistance contribute to greenhouse gas
			 emissions;
			(2)the life cycle
			 environmental impacts of the projects receiving the financing or other
			 assistance; and
			(3)the extent to
			 which the financing and other assistance has been used to facilitate the
			 provision of energy to impoverished populations, including by means of
			 renewable energy sources.
			8.DefinitionsIn this Act:
			(1)AssistanceThe term assistance means
			 any grant, loan, direct or indirect extension of credit, technical assistance,
			 or guarantee, or any other non-lending support or extension financing,
			 insurance, or reinsurance.
			(2)Oil or gas
			 projectThe term oil
			 or gas project means an oil or gas field development project (including
			 surveying and extraction), processing facility, pipeline, or terminal, or other
			 oil or gas production or distribution operation or facility.
			
